Name: Council Regulation (EC) No 382/2001 of 26 February 2001 concerning the implementation of projects promoting cooperation and commercial relations between the European Union and the industrialised countries of North America, the Far East and Australasia and repealing Regulation (EC) No 1035/1999
 Type: Regulation
 Subject Matter: cooperation policy;  management;  European construction;  economic conditions
 Date Published: nan

 Avis juridique important|32001R0382Council Regulation (EC) No 382/2001 of 26 February 2001 concerning the implementation of projects promoting cooperation and commercial relations between the European Union and the industrialised countries of North America, the Far East and Australasia and repealing Regulation (EC) No 1035/1999 Official Journal L 057 , 27/02/2001 P. 0010 - 0013Council Regulation (EC) No 382/2001of 26 February 2001concerning the implementation of projects promoting cooperation and commercial relations between the European Union and the industrialised countries of North America, the Far East and Australasia and repealing Regulation (EC) No 1035/1999THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 and Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The promotion of cooperation and commercial relations with the industrialised countries should be pursued where it is in the mutual interest of the Community and the partner country concerned.(2) The European Parliament has adopted various resolutions on relations between the European Union and the United States of America in 1994, 1998 and 1999. The European Union and the United States of America agreed to strengthen their relationship in the Transatlantic Declaration of 1990, the New Transatlantic Agenda of 1995, the Transatlantic Economic Partnership of 1998 and the Bonn Declaration of 1999. The common commercial policy should be complemented by further dissemination of general knowledge through more intensive dialogue between the actors in EU-US relations.(3) The European Parliament has adopted a resolution and the Economic and Social Committee an opinion on relations between the European Union and Canada in 1996, calling for closer relations with Canada. The European Communities and Canada signed a Framework Agreement for commercial and economic cooperation(2) in 1976 and a Declaration on EC-Canada relations in 1990, and agreed to strengthen their relationship in the Joint Action Plan and the Joint Political Declaration of 1996. EU-Canada relations have become more diversified and Canada is a key partner in multilateral trade areas and in issues relating to global challenges and the Common Foreign and Security Policy. It is therefore necessary to further strengthen these relations by means of an intensified process of consultation and cooperation on an increasing number of issues.(4) Activities covered by specific instruments, such as the Agreements between the Community and the United States of America and between the Community and Canada establishing programmes for cooperation in higher education and training, shall be complemented and not affected by this Regulation.(5) The European Union and Japan decided to intensify their dialogue and to strengthen their cooperation and partnership in the Joint Declaration of 1991. The European Parliament has adopted a Resolution on the Communication from the Commission to the Council on "Europe and Japan: the next steps"(3). The Council's conclusions to the Commission's Communication on Japan recognised the distinct and specific problems of market access in Japan. The Council considered that priority should be given to improving access to the Japanese market. In the light of this, the Council adopted Council Regulation (EC) No 1035/1999 of 11 May 1999 on implementation by the Commission of a programme of specific measures and actions to improve access of European Union goods and cross-border services to Japan(4). This Regulation will expire on 31 December 2001. The results evaluating the Commission programme described above have shown the usefulness and effectiveness of the programme. It is therefore deemed necessary to continue implementing the Commission programmes described in the said Regulation. This Regulation is without prejudice to the Council Decision 92/278/EEC of 18 May 1992 on the consolidation of the EC-Japan Centre for Industrial-Cooperation(5) which remains valid. Regulation (EC) No 1035/1999 should be repealed and replaced by this Regulation.(6) Bilateral cooperation in economic and other areas with the Republic of Korea should be enhanced in accordance with the principles of the Framework Agreement on Trade and Cooperation with Korea, the European Parliament's opinion, and the Council's Conclusions on the Korean Peninsula. The European Union should support market principles in Korea and promote the removal of existing barriers to trade and investment.(7) The European Union and Australia agreed to strengthen their relationship and to cooperate across the many areas in which they have shared interests in the Joint Declaration of 1997. With a view to further strengthen these relations, an intensified process of consultation and cooperation on an increasing number of bilateral and international issues is necessary.(8) The European Union and New Zealand agreed in the Joint Declaration of 1999 to strengthen their relationship and cooperation based on broadly shared interest to the mutual benefit of their peoples, and to endow their mutual relations with a long term perspective.(9) There are currently a large number of small budget lines from which the various Community actions with regard to the promotion of cooperation and commercial relations vis-Ã -vis the industrialised countries referred to in this Regulation are financed. Some budgetary appropriations were made available under these different budget lines for the financing of pilot schemes and preparatory actions. After two years experience with these pilot schemes and preparatory actions the measures implemented up to now have proved their usefulness and demonstrated the need for continuation as regular activities. The Community must have the necessary means at its disposal on a regular basis to be able to implement such measures in the future. It is therefore deemed necessary, for the sake of efficiency, rationalisation and continuation, to establish a single budget line for funding the activities referred to in this Regulation. This must not, however, affect the transparency of the use of these budget lines necessary for the monitoring procedures of the European Parliament.(10) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down procedures for the exercise of implementing powers conferred on the Commission(6).(11) It is the primary responsibility of Member States to design and implement programmes of measures and actions to support the efforts of their exporters to build up a commercial presence in foreign markets.(12) Member States' activities in promoting their exports of goods and cross-border services to third country markets should not be affected by this Regulation.(13) The Commission should cooperate with Member States to implement a specific, coherent and targeted programme of measures and actions that complement and bring added value to the efforts undertaken by Member States in the Japanese market.(14) Part of the activities falling within the scope of this Regulation are covered by Article 133 of the Treaty; for the other activities, the Treaty does not provide for powers other than those in Article 308 thereof.(15) This Regulation is to expire on 31 December 2005,HAS ADOPTED THIS REGULATION:Article 1The Community shall continue to implement actions to promote cooperation and commercial relations between the Community and the industrialised countries of North America, the Far East and Australasia.For the purpose of this Regulation, the industrialised countries of North America, the Far East and Australasia shall comprise of the United States, Canada, Japan, the Republic of Korea (hereinafter referred to as "Korea"), Australia and New Zealand, hereinafter referred to as "the partner countries".Article 2The amount of Community funding deemed necessary for the implementation of the actions identified in this Regulation will be established by the budget authority on an annual basis.Article 3CooperationActions to promote cooperation shall be used to support the objectives laid down in the various bilateral instruments in this field between the European Union and the partner countries, in order to create a more favourable environment for the conduct and further development of the relations between the European Union and the partner countries.Article 4Community financing in the field of cooperation shall cover, in particular, the following types of activities:(a) education and information of the public on the bilateral relations between the European Union and the partner countries, with particular reference to decision makers, opinion formers and other multipliers;(b) strengthening cultural, academic and people-to-people links;(c) promotion of the dialogue between political, economic and social partners and non-governmental organisations (NGOs) in various relevant sectors;(d) research work and studies destined to provide input to the Commission's work, with a view to further develop bilateral relations;(e) cooperative projects in science and technology, energy, transport and environmental matters;(f) enhancing customs cooperation between the European Union and the partner countries;(g) enhancing the visibility of the European Union in the partner countries;(h) pilot schemes, which could subsequently lead to new regular activities to be financed.Article 5The financing of cooperation projects will be made from the Community's budget either in totality or will take the form of co-financing with other sources in the partner countries and/or the European Union. When implementing Article 4, the Commission shall ensure that the cooperation projects are legally and substantially coherent with activities financed under other relevant policies of the Community.Article 6Commercial relations1. In cooperation with Member States, who are primarily responsible for the design and implementation of programmes and actions to promote the exports of Community goods and cross-border services in third country markets, the Community shall implement a specific, coherent and targeted programme of measures and actions that complement and bring added value to the efforts undertaken by Member States and other European Union public bodies in the Japanese market.The activities of Member States to draw up and implement policies, programmes and arrangements to promote their exports of goods and cross-border services to third country markets shall not be affected by this Regulation.2. Community financing in this field shall cover, in particular, the recruitment, training, pre-mission preparation and participation of groups of European business executives, notably from small and medium-sized enterprises (SMEs), to participate in actions in Japan aimed at improving their commercial presence on the Japanese market (the "Gateway to Japan" campaign).3. In addition to the measure referred to in paragraph 2, support may be given to the following actions and measures, where appropriate:(a) the collection of information and policy advice on trade related issues with Japan;(b) conferences and seminars to promote trade and investment relations between the European Union and Japan;(c) high-level business missions to address specific market access issues in Japan;(d) special actions that facilitate access to the Japanese market by Community enterprises, notably SMEs.4. When implementing paragraph 3, the Commission shall ensure the full compatibility of specific activities with the policies of the Community and the Member States.Article 7Community financing shall continue to cover training programmes to build up pools of European executives able to communicate and operate in the Japanese and Korean business environments ("Executive Training Programmes").Article 8The measures necessary for the implementation of Articles 6 and 7 shall be adopted in accordance with the advisory procedure set out in Article 9.Article 9Implementing procedures1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply.3. The Committee shall adopt its rules of procedure.4. The European Parliament shall be briefed on a regular basis by the Commission about the work of the Committee. To this end, it will receive the agendas of the meetings of the Committee, the draft measures put to the Committee for the implementation of the projects, the results of votes and the summaries of discussions in the meetings.Article 101. The Commission shall provide, on request by any actor in the Community and in the partner countries, comprehensive documentation and all necessary information on programmes and on the conditions of participation.2. The results of the invitation to tender including information on the number of received tenders, the date of the award of the contract, the name and the address of the successful tenderers, shall be published on the Internet. They will also be communicated on a regular basis to the European Parliament.Article 11The Commission shall submit to the European Parliament and the Council every two years a report on the implementation of this Regulation. The report shall set out the results of implementation of the budget and present the actions and programmes financed during the year.In addition, the Commission shall evaluate actions and programmes financed under this Regulation in order to establish whether they have achieved their objectives. This evaluation shall be made within three years of the entry into force of the Regulation. Where necessary, evaluation reports shall also take account of contractual obligations and principles of sound management and shall include the results of a cost effectiveness analysis.A limited proportion of the annual budget shall be used to finance evaluation studies of the actions and programmes undertaken within the framework of this Regulation.Article 121. Regulation (EC) No 1035/1999 is hereby repealed.2. Any reference to the repealed Regulation shall be deemed to be a reference to this Regulation.Article 13This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall expire on 31 December 2005.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) Opinion delivered on 31 January 2001 (not yet published in the Official Journal).(2) OJ L 260, 24.9.1976, p. 2.(3) OJ C 304, 6.10.1997, p. 119.(4) OJ L 127, 21.5.1999, p. 1.(5) OJ L 144, 26.5.1992, p. 19.(6) OJ L 184, 17.7.1999, p. 3.